Order entered December 21, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01523-CV

                    IN RE DEDERIAN DEMOND HERRON, Relator

                Original Proceeding from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-05553

                                        ORDER
                        Before Justices Francis, Evans, and Schenck

       Based on the Court’s opinion of this date, we DENY relator’s December 19, 2018

“Motion for Procedurtal [sic] Order Motion for Stay–Writ of Mandamus.”


                                                   /s/   DAVID EVANS
                                                         JUSTICE